Citation Nr: 1445186	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and A.A. 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from June 2011 to February 2013 that have been reviewed by the RO and the Board.  In addition, there are documents that are duplicative of those found in the paper claims file with the exception of the Board hearing transcript noted above.  There are no documents in the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2011 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in service.  In so doing, the VA examiner acknowledged the Veteran's exposure to hazardous noise during service, but determined that the Veteran's hearing sensitivity between enlistment and discharge did not represent a significant threshold shift beyond normal variability.  Thus, it appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

In addition, the Veteran stated that he suffered from chronic ear infections and that a doctor found residual damage to the left ear canal of an unknown etiology in 2012.  See June 2013 hearing transcript.  The Veteran's service treatment records indicate that he had a perforation of the left tympanic membrane in July 1970 and was subsequently diagnosed with a ruptured left tympanic membrane.  The November 1971 separation examination also noted a punctured ear drum without complications or residuals.  Nevertheless, the July 2011 VA examiner did not address whether the Veteran's current hearing loss or tinnitus may be related to his in-service left tympanic membrane perforation.  

For these reasons, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

Accordingly the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA treatment records, to include records from the Eastern Colorado VA Healthcare System dated since February 2013.

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the July 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure and a left tympanic membrane perforation therein. 

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinions are required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



